      Case 2:18-cv-01714-DGC Document 39 Filed 12/05/18 Page 1 of 4



 1   Jean-Jacques Cabou (Bar No. 022835)
     PERKINS COIE LLP
 2   2901 North Central Avenue, Suite 2000
     Phoenix, Arizona 85012-2788
 3   Telephone: 602.351.8000
 4   Facsimile: 602.648.7000
     JCabou@perkinscoie.com
 5   DocketPHX@perkinscoie.com

 6   Attorneys for Defendant Twitter, Inc.

 7                            UNITED STATES DISTRICT COURT

 8                                      DISTRICT OF ARIZONA

 9   Craig R. Brittain, an individual and US Senate
     candidate in Arizona in the 2018 Federal         No. 18-cv-01714-PHX-DGC
10   Elections;
11   Brittain For US Senate, a Principal Campaign     REPLY IN SUPPORT OF
     Committee (And on behalf of all similarly        MOTION TO STAY OR, IN THE
12   affected users of Twitter).                      ALTERNATIVE, EXTEND
                                                      DEADLINES FOR ANSWER AND
13                        Plaintiffs,                 MANDATORY INITIAL
                                                      DISCOVERY PILOT RESPONSES
14          v.
15   Twitter, Inc., a California corporation,         EXPEDITED CONSIDERATION
16                                                    REQUESTED
                          Defendant.
17
                                                      CURRENT ANSWER DEADLINE:
18                                                    December 10, 2018
19
20
21
22
23
24
25
26
27
28
       Case 2:18-cv-01714-DGC Document 39 Filed 12/05/18 Page 2 of 4



 1     TWITTER, INC.’S REPLY IN SUPPORT OF MOTION TO STAY OR, IN THE
       ALTERNATIVE, EXTEND DEADLINES FOR ANSWER AND MANDATORY
 2                  INITIAL DISCOVERY PILOT RESPONSES
 3          Plaintiffs offer no new substantive arguments in opposition to Twitter’s Motion to

 4   Stay or, in the Alternative, Extend Deadlines for Answer and Mandatory Initial Discovery

 5   Pilot Responses (“Motion to Stay”). See Dkt. 36. Instead, Plaintiffs note again that Twitter’s

 6   counsel sent Mr. Brittain a copy of the Waiver of the Service of Summons on October 5,

 7   2018; that service of the Amended Complaint was effectuated on October 10, 2018; and that

 8   Plaintiffs served his MIDP responses on October 30, 2018—all of which has no bearing on

 9   Twitter’s arguments that its Answer and MIDP response deadline should be stayed due to

10   its pending Motion to Transfer (Dkt. 22) and its assertion of immunity from suit under the

11   Communications Decency Act, 47 U.S.C. § 230. See Dkts. 34, 36.

12          Plaintiffs then refer the Court to four documents they previously filed. Dkt. 36.

13   Specifically, Plaintiffs refer to:

14          •       Document 13: Plaintiffs’ Amended Complaint, which does not address

15   Twitter’s arguments in its Motion to Stay.

16          •       Document 27: Plaintiffs’ Response to Twitter’s Motion to Transfer and their

17   Motion to Compel, to which Twitter has previously replied (Dkt. 30) and responded (Dkt.

18   31), respectively. Twitter maintains that its Motion to Transfer should be granted for the

19   reasons set forth in that motion (Dkt. 22) and its reply (Dkt. 30), and that Plaintiffs’ Motion

20   to Compel should be denied for the reasons set forth in its response (Dkt. 31).

21          •       Document 32: Plaintiffs’ “Supplemental Memorandum,” “Counterclaim /

22   Response in Reference to Document 28 [Twitter’s Response in Opposition to Plaintiffs’

23   Motion for Preliminary Injunction],” and “Withdrawal of Preliminary Injunction,” which is

24   either an improper “supplement” to their consolidated Response to Twitter’s Motion to

25   Transfer and Motion to Compel (Dkt. 27), or a reply brief supporting Plaintiffs’ Motion to

26   Preliminary Injunction, which was also concurrently withdrawn.

27          •       Document 33: Plaintiffs’ “General Memorandum,” “Response to Document

28   30 [Twitter’s Reply in Support of its Motion to Transfer],” and “Response to Document 31
       Case 2:18-cv-01714-DGC Document 39 Filed 12/05/18 Page 3 of 4



 1   [Twitter’s Response to Plaintiffs’ Motion to Compel],” which is an unauthorized sur-reply
 2   in response to Twitter’s Motion to Transfer. See LRCiv 7.2(1).
 3          All told, Plaintiffs’ prolix filings raise no persuasive reason to deny Twitter’s Motion
 4   to Stay. In light of the imminence of Twitter’s December 10, 2018 deadline to answer the
 5   Amended Complaint under the applicable version of the MIDP General Order, Twitter
 6   respectfully requests a ruling on its pending Motion to Stay (Dkt. 34) and/or Motion to
 7   Transfer (Dkt. 22), at the Court’s earliest convenience.
 8
 9    Dated: December 5, 2018              PERKINS COIE LLP
10
                                           By: /s/ Jean-Jacques Cabou
11                                             Jean-Jacques Cabou
12                                             2901 North Central Avenue, Suite 2000
                                               Phoenix, Arizona 85012-2788
13
                                           Attorneys for Defendant Twitter, Inc.
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                   -2-
        Case 2:18-cv-01714-DGC Document 39 Filed 12/05/18 Page 4 of 4



 1                                  CERTIFICATE OF SERVICE
 2            I hereby certify that on December 5, 2018, I electronically transmitted the foregoing
 3   document to the Clerk’s Office using the CM/ECF System for filing.
 4            I certify that all participants in the case are registered CM/ECF users and that service
 5   will be accomplished by the CM/ECF System.
 6
 7                                                s/     Indy Fitzgerald
 8
 9   142330037.1

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
